Title: From John Adams to DeWitt Clinton, 18 August 1823
From: Adams, John
To: Clinton, DeWitt



Dear Sir,
Quincy Montezillo August 18th: 1823.

I have received with great pleasure your kind letter of the 6th: inst with your discourse before the Phi Beta Kappa. So kind a letter from a gentleman of your name, a name which I have respected for half a century is peculiarly gratifying to me.—I had once a friendship with the late Vice President of the U. S. and first Govr: of the State of New-York, which was very dear to me. Although in after life we differed in opinion on the French revolution—the French constitution & perhaps some other points of constitutional law yet this difference never produced any personal animosity between us. Your first name recalls the memory of two martyrs who ought to be revered by mankind more than any of the six whom Dr Swift has selected from the history of the world as never to be paralleled.
 Your discourse I have heard with great pleasure. It is ingenious, entertaining and instructive, displaying a mind enriched with large views of literature & of the sciences most conducive to the practical uses of life and worthy of the conductor of the greatest enterprize that has ever been conceived in N. A.
I have the honor to be, Sir, your much obliged and / most humble servant

P. S. Omniscient Jackson once said to me in London that the writings of John De Witt contained more political wisdom than any other books that ever had been written.John Adams


